Exhibit 10.7

 

Purple Innovation, Inc.

 

2017 EQUITY INCENTIVE PLAN

 

Option Grant Agreement

 

This Option Grant Agreement evidences the grant of a Nonqualified Stock Option
(the “Grant”), pursuant to the provisions of the Purple Innovation, Inc. 2017
Equity Incentive Plan (the “Plan”) to the individual whose name appears below
(the “Participant”), covering the specific number of shares of stock set forth
below, pursuant to the provisions of the Plan and on the following express terms
and conditions (capitalized terms not otherwise defined herein shall have the
meaning ascribed thereto in the Plan):

 

1.Name of Participant: John Legg

 

2.Grant. The option to purchase 250,000 Common Shares of Purple Innovation, Inc.
(the “Company”). The grant date of the Grant is February 21, 2019 (the “Grant
Date”).

 

3.Exercise Price per Share. The exercise price of the Grant shall be the greater
of (i) the closing price of the Company’s Common Shares on the Grant Date or
(ii) the trailing thirty (30) day volume weighted average price of the Company’s
Common Shares determined as of the Grant Date.

 

4.Vesting and Exercisability: The Grant shall be subject to four-year monthly
vesting following an initial 25% “cliff”; the date of the 25% “cliff” is the
first anniversary date of the Grant Date. Vesting of the remaining 75% will
occur on the first day of each calendar month thereafter. “Cliff” means herein
that no vesting will occur until the date when the first 25% vests and the
remaining 75% begins to vest monthly.

 

5.Change in Control: Notwithstanding the foregoing, upon a Change in Control,
the options issued under the Grant that are then outstanding shall vest as
provided in the Plan.

 

6.Clawback: The Grant is subject to any Company clawback policy as may be
adopted or amended from time to time.

 

7.Exercise: With respect to the Grant, the Exercise Price shall be payable, at
the Participant’s election (A) in cash; (B) if there is a public market for the
Common Shares at the time of exercise, by means of a broker-assisted “cashless
exercise” pursuant to which the Company is delivered a copy of irrevocable
instructions to a stockbroker to sell the Common Shares otherwise deliverable
upon the exercise of the option and to deliver promptly to the Company an amount
equal to the Exercise Price or (C) by a “net exercise” method whereby the
Company withholds from the delivery of the Common Shares for which such option
was exercised that number of Common Shares having a Fair Market Value equal to
the aggregate Exercise Price for the Common Shares for which such option was
exercised. Any fractional Common Shares shall be settled in cash.



 

8.Expiration/Termination of Option: This option shall have a term of five years.
For the avoidance of doubt, to the extent not expired, terminated or cancelled
earlier in accordance with the terms of Plan, the Grant shall expire on February
21, 2024. The provisions of Section 7 of the Plan regarding death, Disability,
Retirement and termination of employment (with and without Cause) shall apply.

 

The Participant hereby acknowledges receipt of a copy of the Plan as presently
in effect. The text and all of the terms and provisions of the Plan are
incorporated herein by reference, and this option is subject to these terms and
provisions in all respects. At any time when the Participant wishes to exercise
this option, in whole or in part, the Participant shall submit to the Company a
written notice of exercise, specifying the exercise date and the number of
Common Shares to be exercised. Upon exercise, the Participant shall remit to the
Company the exercise price in cash or in such other form as permitted under the
Plan, plus an amount sufficient to satisfy the required withholding tax
obligation of the Company, if any, that arises in connection with such exercise.

Purple Innovation, Inc.

 

By: /s/ Joseph B. Megibow   February 21, 2019    

Joseph B. Megibow

CEO

  Dated             Agreed to and Accepted by:             /s/ John Legg  
February 21, 2019   John Legg   Dated  

 

